—In a proceeding pursuant to CPLR 2307 for the issuance of a subpoena duces tecum, the appeal is from an order of the Supreme Court, Nassau County (Roberto, J.), entered May 25, 2000, which denied the appellant’s motion to quash the subpoena and directed him to produce certain documents.
Ordered that the order is affirmed, with costs.
The Supreme Court properly denied the appellant’s motion to quash the subpoena served in this case since the documents sought therein are relevant and material to issues in a pending arbitration proceeding (see, Matter of Terry D., 81 NY2d 1042, 1044; Valdez v Sharaby, 258 AD2d 458; Pernice v Devora, 238 *484AD2d 558). The production of documents pursuant to the subpoena does not violate the nondisclosure provisions of Nassau County Administrative Code § 22-4.3, since those provisions concern disclosure to the public at large (see, People v Doe, 84 AD2d 182, 193), which is not the situation in this case.
The appellant’s remaining contentions are without merit. O’Brien, J. P., Friedmann, H. Miller and Schmidt, JJ., concur.